IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

STEVEN SCOTT,
Plaintiff

VS. Case No.:

SUN COMMUNITIES & SUN RV RESORTS,
D/B/A PECAN PARK RV RESORT,

Defendant

NOTICE OF REMOVAL
COME NOW, Defendant, SUN COMMUNITIES & SUN RV RESORTS, D/B/A

PECAN PARK RV RESORT, named as Defendant herein, by and through its undersigned
counsel, hereby files this Notice of Removal in the above-captioned matter, currently pending in
the Circuit Court of the Pinellas County Judicial Circuit in and for Pinellas County, Florida. This
removal is made pursuant to 28 U.S.C. §1332(a) and 1441(b). Removal is proper because there

is diversity of citizenship.

BACKGROUND

i, On or about October 16, 2019, an action was commenced by Plaintiff in the Circuit
Court, in and for Duval County, Florida, Case No. 2019-CA-007368-XXXX-MA,
Plaintiff served Defendant, on October 29, 2019.

2. Plaintiff asserts in its Complaint negligence against the Defendant for an incident that
occurred in Jacksonville, Duval County, Florida.

3. Plaintiff seeks a judgment against the Defendant for damages due to an alleged slip/trip |

and fall on the Defendant’s property.

 
4, In accordance with Local Rule 4.02(b) and pursuant to 28 U.S.C. §1446(a), true and
legible copies of all papers on file with the state court are attached hereto as Exhibit 1.
These papers include Plaintiff's Summons and Complaint to the Defendant, as well as
other service documents.

5. Pursuant to 28 U.S.C. §1446(d), Defendant is serving written notice of the removal of this
case on Plaintiff's counsel, and a copy will be promptly filed with the Clerk of the Fourth
Judicial Circuit in Duval County, Florida. A true and correct copy of the Notice of Filing
filed in the Fourth Judicial Circuit is attached within Exhibit 1.

6. Nothing in this Notice shall constitute a waiver of Defendant's right to assert any defense,
including a motion to dismiss, as the case progresses.

REMOVAL IS TIMELY

7. The removal is timely under 28 U.S.C. §1446(b). Plaintiff filed their Complaint on
October 16, 2019. Plaintiff served the Complaint on Defendant, in October 29, 2019 See
Ex. 1. Defendant filed this Notice of Removal within thirty (30) days of service, as required
by law. See, e.g. Murphy Bros, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48
(1999). Accordingly, removal is timely as it falls within this thirty-day period.

BASIS FOR REMOVAL OF JURISDICTION

8. Removal is proper based on Defendant’s citizenship. Under 28 U.S.C. §1332(a)(2):

(a) The district court shall have original jurisdiction of all civil action where the
matter in controversy exceeds the jurisdictional limit, exclusive of interest and
costs, and is between.

(b) Citizens of different states.
9. The Defendant is a Michigan corporation with its headquarters in Southfield, Michigan.
Plaintiff resides in the State of Florida.

10. As such, the court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 in that
there is a complete diversity of citizenship between Plaintiff and Defendant and in
§1446(b)\(c) that the amount reportedly exceeds the jurisdictional limit for removal.

CONCLUSION

11. Pursuant to 28 U.S.C. §1332 and 1441, Defendant hereby removes the above-captioned

matter from the Circuit Court of the Fourth Judicial Circuit in and for Duval County, Florida to

the United States District Court for the Middle District of Florida, Jacksonville Division.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the above was E-Served on this
x Tay of ‘\syv__, 2019 to: Michael G. Heilmann, Esquire, 23394 Goodard Road, Taylor,

MI 48180.

/s/ Christopher J. Blain

 

Christopher J. Blain, Esquire

FBN: 0671711

Vernis & Bowling of the Gulf Coast, P.A.

2203 N. Lois Avenue, Ste. 711

Tampa, FL 33607

Telephone : (813) 712-1700

Facsimile : (813) 712-1701

Legal Assistant: Laurie Rivers

Legal Assistant Email: lrivers@florida-law.com
Attorney for Defendant:

 
